DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that claim 1 (and therefore, the dependent claims 1 – 9 and 12 – 15) is allowable after the allowable subject matter indicated in Non-Final Rejection is incorporated.
It is noted that claim 10 is canceled and claim 11 is dependent on claim 10.
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive.
With respect to claims 16, after further reviewing the teaching of Denham, it is determined that Denham teaches wherein each pixel in a group of pixels shares a plurality of components with other pixels in said group of pixels 340,345.
Claim Objections
Claim 11 is objected to because of the following informalities:  as discussed above. Because of the above reason, the 112(a) is set forth below.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0278804 A1 (hereunder Denham).
With respect to independent claim 16, Denham teaches in Fig. 6 an imaging apparatus comprising:
a plurality of groups of pixels 195, each group comprising at least one
pixel;
wherein each pixel comprises a photodetector 105,
wherein each pixel in a group of pixels shares a plurality of components 340,345 with other pixels in said group of pixels,
wherein each of said groups of pixels is configured to perform in-pixel analog to digital conversion as disclosed in paragraph [0005] of electromagnetic energy 
wherein each of said groups of pixels comprises random access memory as disclosed in paragraph [0042].
With respect to dependent claim 17, as discussed above Denham teaches wherein said static random access memory is configured to act as a digital sample and hold.
With respect to dependent claim 18, Denham teaches in Fig. 6 wherein said circuitry common to said group of pixels comprises a readout integrated circuit.
With respect to dependent claim 19, Denham teaches in Fig. 6 wherein said readout integrated circuit comprises at least one latch, the latch being in operative communication with at least one select latch write and at least one select latch read RW, and wherein said latch module comprises static random access memory 240 and is in operative communication with a counter 210.
With respect to dependent claim 20, Denham teaches in Fig. 6 wherein said readout integrated circuit is configured to perform in-pixel single slope ADC.
Allowable Subject Matter
Claims 1 – 9 and 12 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record fails to teach or reasonably suggest:
wherein the readout integrated circuit further comprises at least two direct injection integration bias transistors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884